Citation Nr: 9919453	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  99-09 577	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits. 


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, Alabama, which 
resulted in an award of past-due benefits to the veteran.

In August 1990, the RO denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  In 
April 1993, the Board of Veterans' Appeals (Board) also 
denied service connection for PTSD.  The Board's decision was 
vacated by the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court), by order dated in May 
1994.  The matter was remanded by the Board to the RO in July 
1995.  In May 1997, the RO granted service connection for 
PTSD and awarded a rating of 30 percent, effective from the 
date of the veteran's March 1990 claim.  The veteran filed a 
notice of disagreement with the RO's rating.  In November 
1998, the Board remanded the issue of a higher rating for 
PTSD to the RO for further development.  In an April 1999 
rating decision, the RO awarded a rating of 100 percent for 
PTSD, effective from March 20, 1990, resulting in the payment 
of past-due benefits to the veteran.

By a letter dated May 14, 1999, the RO notified the veteran 
and the attorney representing the veteran of the payment of 
past-due benefits and the referral of the file to the Board 
for a decision concerning the attorney's eligibility for 
payment of a fee for his services from the 20 percent past-
due benefits withheld by the RO.  They were given 30 days 
within which to submit to the Board evidence or argument 
concerning payment of attorney fees.  No response was 
received from either the veteran or the attorney.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1. A final Board decision on a claim for service connection 
for PTSD was rendered in April 1993.

2. The notice of disagreement which preceded the Board's 
April 1993 decision was received by the RO in September 1990.

3. The attorney was retained by the veteran in June 1993.

4. The RO granted service connection for PTSD by a decision 
in May 1997 and awarded an initial disability evaluation of 
30 percent.

5.  The veteran appealed the disability evaluation initially 
assigned by the RO and the RO subsequently awarded a rating 
of 100 percent by an April 1999 rating decision.

6.  Past-due benefits are payable based on the RO's April 
1999 rating decision, which awarded a rating of 100 percent 
for PTSD, effective from March 20, 1990.

7.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits associated with the 
claim, and, except for a fixed fee of $500, is contingent on 
a favorable resolution of the case.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met.  38 U.S.C.A. § 
5904(c) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(h) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Eligibility for Payment of Fee from Past-Due Benefits

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the attorney meets the criteria to charge a fee 
for his services before VA concerning the matter of 
entitlement to service connection for PTSD.  The Board issued 
a final decision on that matter in April 1993.  The Board's 
April 1993 decision was preceded by an NOD filed in September 
1990.  As to the third requirement, the Board notes that the 
attorney was retained in June 1993, which was within one year 
after the April 1993 Board decision.  Because the attorney is 
eligible to charge a fee for the matter of service 
connection, and because he represented the claimant in the 
appeal of the disability evaluation initially assigned for 
PTSD, he may receive a "supplemental payment" based on the 
increase granted on appeal.  See 38 C.F.R. § 20.609(h)(3)(i) 
(1998).  

The June 1993 fee agreement provided for the payment of a fee 
of 20 percent of the total amount of any past-due benefits 
awarded on the basis of the veteran's claim, to be paid 
directly by VA from the award, less the $500 fixed fee called 
for in the contract.  The Board advised the RO to withhold 
payment of 20 percent of any past-due benefits awarded 
pending review of the attorney fee agreement by the Board.  
In March 1995, the veteran and the attorney entered addendum 
to the earlier fee agreement.  The addendum also provides for 
the payment of a fee of 20 percent of the total amount of any 
past-due benefits awarded based on the veteran's claim to be 
paid directly by VA from the award.

The fee agreement and addendum meet the requirements of 38 
U.S.C.A. § 5904(d) (West 1991 & Supp. 1998) for payment of 
the attorney by VA from the past-due benefits awarded to the 
veteran.  Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(h) (1998), the following requirements must be met 
for VA to pay the attorney's fee from past-due benefits:  (1) 
a copy of a fee agreement is in the veteran's file; (2) past-
due benefits are payable based on a favorable resolution of 
the issue or issues previously before the Board; (3) the 
total fee provided for in the agreement (excluding expenses) 
does not exceed 20 percent of past-due benefits; and (4) the 
amount of the fee must be contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.

In the May 1997 rating decision by which the RO granted 
service connection for PTSD, the RO awarded a rating of 30 
percent.  As a result of his appeal of the disability 
evaluation initially assigned, in April 1999, the RO awarded 
a 100 percent rating for PTSD, effective from the dated of 
the veteran's original claim received March 1990.  As a 
consequence, past-due benefits are payable based on the April 
1999 rating decision.

The June 1993 fee agreement clearly indicates that the 
payment of attorney fees in excess of a fixed fee of $500 is 
contingent on the award by VA of past-due benefits.  It also 
provides for 20 percent of the total amount of any past due 
benefits awarded on the basis of the veteran's claim as the 
total fee for the attorney's services.  The Board notes that 
this fee agreement provides for a $500 fixed fee to be paid 
by the client, and for that amount to be subtracted from the 
20 percent contingent fee to be paid directly by VA from 
past-due benefits.  Although this arrangement was approved as 
being consistent with 38 U.S.C.A. § 5904(d) by the Court in 
In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487 
(1993), 38 U.S.C.A.. § 5904(d)(2)(A) was subsequently amended 
to provide that the total amount of the fee be contingent on 
whether the matter was resolved favorably.  This amendment, 
however, applies to fee agreements entered into on or after 
November 2, 1994.  Pub. Law 103-446 § 504(b).  As the fee 
agreement in question predates November 1994, it is not 
subject to this statutory amendment.  Consequently, it is 
permissible under In the Matter of the Fee Agreement of 
Smith.  Cf. Hazan v. Gober, 10 Vet. App. 511, 524 (1997) (fee 
agreement of July 7, 1994, providing for fixed fee of $2,000 
plus contingent fee of 20 percent of past-due benefits, to be 
paid directly to the attorney by VA, was "unreasonable" on 
its face).  Moreover, the amended fee agreement provides for 
a total fee not to exceed the 20 percent of past-due 
benefits.

The Board concludes that the requirements of 38 U.S.C.A. § 
5904(d) and 38 C.F.R. § 20.609(h), for payment of the 
attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
service connection for PTSD and the subsequent award of a 100 
percent rating.  Past-due benefits is defined in 38 C.F.R. § 
20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

Furthermore, under 38 C.F.R. § 20.609(h)(3)(i) (1998), if an 
increased evaluation is subsequently granted as a result of 
an appeal of the initial evaluation, and if the attorney 
represents the claimant in that phase of the claim, the 
attorney will be paid a supplemental payment based on the 
increase granted on appeal, to the extent that the increased 
amount of disability is found to have existed between the 
initial effective date of the award following service 
connection and the date of the rating action implementing the 
appellate decision granting the increase.  Thus, even though 
there is no Board decision concerning the issue of the rating 
to be assigned for PTSD, the attorney may be paid a 
supplemental payment under this regulatory provision.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the award 
of the 100 percent rating, i.e., March 20, 1990, and the date 
of the grant of the benefit by the RO, i.e., April 22, 1999.  
Thus, the attorney is entitled to payment of 20 percent of 
the amount accrued between those two dates.  This may differ 
from the amount withheld by the RO pending the Board's 
decision on the attorney's eligibility for payment.  As the 
fee totals no more than 20 percent of past-due benefits, it 
is presumed reasonable in the absence of evidence to the 
contrary. See 38 C.F.R. § 20.609(f) (1998).  As the attorney 
has not informed the Board that the $500 fixed fee was 
refunded to the client when the fee agreement was amended - 
and, in fact, the 1995 amendment indicates that "The present 
Authority to Represent may or may not include attorney's fees 
paid by the client in advance of any [VA] or Court . . . 
decision . . ." -- the fixed fee paid by the veteran to the 
attorney is to be subtracted from the amount which would 
otherwise be due the attorney.


II. Fees Paid Pursuant to the Equal Access to Justice Act 
(EAJA)

The June 1993 agreement between the veteran and the attorney 
provides that the amount of the attorney fee owed from past-
due benefits will be 20 percent of such benefits less the 
fixed fee of $500 and less the amount of any fee awarded 
pursuant to EAJA.  The file contains no indication that the 
attorney has been paid an EAJA fee.

The issue of the relationship between fees awarded pursuant 
to 38 U.S.C.A. § 5904(d) (West 1991) and pursuant to EAJA has 
been addressed by the VA's General Counsel, VAOGCPREC 12-97, 
62 Fed.Reg. 37952, 37953 (Jul. 15, 1997).  In VAOGCPREC 12-
97, the General Counsel concluded that § 506(c) of the 
Federal Courts Administration Act of 1992 (FCAA), Pub. L. No. 
102-575 (Oct. 29, 1992) provides that, where the claimant's 
attorney receives fees for the same work under both 38 
U.S.C.A. § 5904 and 28 U.S.C.A. § 2414, "the claimant's 
attorney refunds to the claimant the amount of the smaller 
fee."  The attorney must keep only the larger of the fees 
recovered, and must refund the amount of the smaller fee to 
the claimant (in this case, the veteran) in accordance with § 
506(c) of the FCAA. The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 1991).

In VAOGCPREC 12-97, the General Counsel concluded that there 
is no authority for the Board to take any action, such as 
offset of the amount of the EAJA fees, to ensure that the 
attorney fulfills his responsibility to refund the smaller 
fee to the claimant.  The Board is also bound by this opinion 
under 38 U.S.C.A. § 7104(c) (West 1991).  In light of the 
above, the Board does not have the direct authority to order 
the veteran's attorney to refund to the veteran the amount of 
any EAJA fee paid to the attorney or to offset that amount 
from the past-due benefits withheld.  Nonetheless, in light 
of the fact that the attorney's failure to refund the lesser 
fee to the claimant would be a violation of professional 
conduct and a direct violation of federal law, the 
undersigned sees no basis for concern that immediately after 
the attorney receives his fee from past due benefits withheld 
he will not promptly refund the amount of any EAJA fee to the 
veteran, if he has not done so already.


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20% of past-due benefits awarded the veteran 
pursuant to the RO's April 1999 rating decision, for the 
period from March 20, 1990 to April 22, 1999, less the $500 
fixed fee allowed pursuant to the 1993 contract under then-
existing law.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


